UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4222



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY COLEMAN, a/k/a Dirty Red,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(1:91-cr-00189-CMC-3)


Submitted:   May 4, 2007              Decided:   September 12, 2007


Before WILLIAMS, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.       Robert Claude Jendron, Jr.,
Jonathan Scott Gasser, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bobby Coleman appeals the district court’s order revoking

his supervised release and sentencing him to twenty-four months’

imprisonment.         Counsel   filed    a     brief    pursuant   to    Anders       v.

California,     386    U.S.     738    (1967),       asserting     there      are     no

non-frivolous    grounds      for     appeal   but     questioning    whether        the

district court abused its discretion in finding Coleman committed

a Grade A violation of the conditions of his supervised release.

Coleman filed a pro se supplemental brief and addendum to the brief

asserting additional claims.           Finding no error, we affirm.

          This court reviews a district court’s revocation of

supervised    release     for   an    abuse     of   discretion.        See    United

States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                   An abuse of

discretion occurs when the court fails or refuses to exercise its

discretion or when its exercise of discretion is flawed by an

erroneous legal or factual premise. James v. Jacobson, 6 F.3d 233,

239 (4th Cir. 1993).      The supervised release statute requires that

the individual refrain from committing another federal, state, or

local crime during the term of supervised release.                   See 18 U.S.C.

§ 3583(d) (2000).        It is not necessary that the individual be

subject to a separate federal, state, or local prosecution for the

conduct that violates the terms of supervised release.                              USSG

§ 7B1.1, comment. (n.1) (2005).           The district court need only find




                                       - 2 -
a violation of a condition of supervised release by a preponderance

of the evidence. See 18 U.S.C. § 3583(e)(3) (2000).

           We   find   there    was   sufficient   evidence   that   Coleman

committed the offense of possession with intent to distribute

cocaine, resulting in a Grade A violation of the conditions of

supervised release.     We also conclude that Coleman’s sentence is

within the statutory maximum sentencing range, and the district

court’s revocation proceedings otherwise comport with due process.

See 18 U.S.C. § 3583 (2000).

           Coleman claims in his pro se supplemental brief that

counsel was ineffective in failing to move to suppress evidence at

the revocation hearing.        Ineffective assistance of counsel claims

must be brought in a collateral proceeding under 28 U.S.C. § 2255

(2000), unless it conclusively appears from the face of the record

that counsel was ineffective.         United States v. DeFusco, 949 F.2d

114, 120-21 (4th Cir. 1991).       We find it is not conclusive from the

face of the record that counsel provided ineffective assistance and

thus the claim is not cognizable on direct appeal.

     In   addition,    we   find   Coleman’s   claim   that   his    term   of

supervised release and sentence on revocation of supervised release

amounted to double jeopardy is meritless.           See United States v.

Evans, 159 F.3d 908, 913 (4th Cir. 1998) (“A term of supervised

release, the revocation of that term, and any additional term of

imprisonment imposed for violating the terms of the supervised


                                      - 3 -
release are all part of the original sentence”)(citation omitted).

Finally, to the extent Coleman challenges witness credibility, the

district   court’s   determination   of   witness   credibility    is   not

reviewable.   See United States v. Saunders, 886 F.2d 56, 60 (4th

Cir. 1989).    Finding no error, we affirm the judgment of the

district court.

           This court requires that counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                - 4 -